Exhibit 99.1 300 Throckmorton Street Fort Worth, TX 76102 KMG Reports Fourth Quarter and Full Year 2016 Financial Results FORT WORTH, Texas—(BUSINESS WIRE)—October 13, 2016—KMG (NYSE: KMG), a global provider of specialty chemicals, today announced financial results for the fourth fiscal quarter and fiscal year ended July 31, 2016. 2016 Fourth Quarter Financial Highlights · GAAP diluted earnings per share of $0.31 increased 11% from $0.28 per share in the fourth quarter of fiscal 2015. · Adjusted diluted earnings per share1 was $0.38 vs. $0.32 per share reported in the fourth quarter of last year. · GAAP net income was $3.7 million compared to $3.3 million in the prior year period. · Adjusted EBITDA2 of $11.7 million increased 16% from $10.1 million in the fourth quarter of fiscal 2015. 2016 Fiscal Year Financial Highlights · GAAP diluted earnings per share was $1.57 vs. $1.03 in fiscal 2015. · Adjusted diluted earnings per share3 was $1.61 vs. $1.21 per share in the prior year. · GAAP net income of $18.7 million increased 54% from the prior year. · Adjusted EBITDA4 of $45.4 million increased 22% from $37.1 million last year. · Long-term debt balance at year-end was $35.8 million, compared to $53 million at the close of fiscal 2015. During fiscal 2016, the company reduced debt by $20 million and borrowed $2.8 million to acquire Nagase FineChem (NFC).
